United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-772
Issued: October 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 18, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ nonmerit decision dated October 22, 2007 which denied her request for
reconsideration. Because more than one year has elapsed from the last adverse merit decision
dated October 16, 2006 to the filing of this appeal on January 18, 2008, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without conducting a merit review.
FACTUAL HISTORY
On April 3, 1999 appellant, then a 24-year-old letter carrier, was injured when her motor
vehicle was hit from behind and turned over on her. She stopped work on April 3, 1999 and
returned on June 12, 1999. In an April 14, 1999 report, Dr. Adele Maurer, a surgeon, explained

that appellant’s vehicle was hit from behind and that she was ejected and pinned beneath her
vehicle. She noted that x-rays revealed a left occipital parietal depressed skull fracture with a
small subarachnoid hemorrhage. On April 29, 1999 Dr. Daniel C. Cullinane, a Board-certified
surgeon, diagnosed a closed head injury with significant concussive symptoms including
dizziness, light-headedness and headaches. The Office accepted appellant’s claim for a
concussion and closed skull fracture and paid appropriate benefits. Appellant’s claim was also
accepted for a right knee injury and surgery was authorized to remove a small foreign body.1
The Office later expanded the accepted conditions to include healed skull fracture, healed open
wound of the right leg, post-traumatic stress disorder (PTSD) and major depressive disorder.
On November 19, 1999 Dr. Daniel S. Javier, a Board-certified psychiatrist and
neurologist, diagnosed major depressive disorder due to appellant’s motor vehicle accident. On
January 19, 2000 he diagnosed major depression and PTSD. On October 4, 2001 Dr. Javier
removed appellant from work. In an October 10, 2001 note, he supported appellant’s indefinite
medical leave due to her PTSD. Dr. Javier explained that appellant experiences frequent
flashbacks of the accident, hears crashing in her head while driving and panics when she hears
tires screeching. He also noted that appellant had continuing physical symptoms of PTSD
including headaches, stomachaches and right abdominal pain. In an October 15, 2001 work
capacity evaluation, Dr. Javier stated that appellant was currently unable to work as her
symptoms had worsened rather than improved on limited duty. On February 7, 2002 he
determined that appellant had reached maximum medical improvement and was unable to work
in any capacity due to her PTSD, which he attributed to her work-related motor vehicle accident.
On March 25, 2003 the Office referred appellant to Dr. Casey Arney, a Board-certified
psychiatrist and neurologist, for a second opinion examination to determine the extent of her
current work-related condition and capacity for work. In an April 3, 2003 report, Dr. Arney
found that appellant had chronic severe PTSD and major depression and would likely remain
totally disabled for work for many years or even permanently. In a November 25, 2003
supplemental report, he explained that, while appellant had initially returned to work in a
limited-duty assignment, her PTSD had worsened over time and she was presently completely
unable to work. Dr. Arney estimated that she would reach maximum medical improvement in
approximately one year.
In a December 19, 2003 investigative memorandum, the employing establishment noted
that appellant had been observed driving short and long distances, occasionally exhibiting
aggressive driving behaviors and exceeding posted speed limits. It also noted that appellant had
enrolled in classes at a nearby college and questioned appellant’s ability to function in a
collegiate setting when she was unable to work.
On February 12, 2004 the Office referred appellant to Dr. John J. Griffin, a Boardcertified psychiatrist and neurologist, for a second opinion examination to determine whether
appellant had continuing residuals of her work injury. In an April 5, 2004 report, Dr. Griffin
noted appellant’s history of a motor vehicle injury at work and diagnoses of generalized anxiety
disorder and PTSD. He noted that, although appellant reported feeling anxiety and fear when
1

On August 23, 1999 appellant underwent a surgery of the right leg with the removal of multiple small lipomas.
She stopped work for the surgery and returned to light duty on September 1, 1999.

2

driving, she was able to drive a vehicle. Dr. Griffin concluded that she could work eight hours
per day but was not motivated to do so. In an April 15, 2004 supplemental report, he explained
that appellant’s reports of concentration difficulties were inconsistent with her current academic
studies. Dr. Griffin stated that aside from motivation issues appellant was capable of working in
her regular job.
On June 4, 2004 Dr. Javier opined that appellant remained totally disabled for work due
to symptoms of her PTSD and a risk of relapse. He attributed the inconsistencies in appellant’s
reported symptoms and her behavior to her head trauma.
On August 12, 2004 the Office referred appellant to Dr. Samuel Okpaku, a Boardcertified psychiatrist and neurologist, for an impartial medical examination to determine the
extent of her current work-related disability. On September 2, 2004 Dr. Okpaku examined
appellant and diagnosed depressive disorder with previous history of PTSD, generalized anxiety
disorder, personality disorder, previous head and knee injury, and a chronic stressor of her
previous motor vehicle accident. He stated that appellant was able to drive herself and appeared
to have reached maximum medical improvement given her stated activities of daily living and
accomplishments in various transactions including brisk driving. Dr. Okpaku noted that
appellant exhibited some signs of symptom magnification and that her reported fear of driving
seemed subjective in light of her “brisk and sometimes aggressive driving.” He concluded that
appellant was able to work productively and may even benefit from working.
On July 14, 2005 the Office referred appellant to Dr. John Lamb, a Board-certified
orthopedic surgeon, for a second opinion examination to determine whether appellant had
continuing physical disability as a result of her work injury. In a report dated August 1, 2005,
Dr. Lamb diagnosed complaints of right knee pain without objective abnormalities but with a
history of mechanical symptoms. He determined that pending the results of a scheduled
magnetic resonance imaging (MRI) scan, appellant could return to work without restrictions. In
an August 10, 2005 MRI scan report, Dr. Kimberly Brennan, a Board-certified diagnostic
radiologist, diagnosed mild chondromalacia involving the medial patellar facet and an otherwise
normal study.
On August 22, 2005 the Office proposed termination of appellant’s wage-loss
compensation on the grounds that the medical evidence established that appellant was no longer
disabled for work due to her accepted conditions. Appellant disagreed with the Office’s
proposed decision on September 14, 2005 and submitted reports from Dr. Javier and Dr. Dawne
Kimbrell, Ph.D., a psychologist, in support of continued disability.
In a September 9, 2005 report, Dr. Kimbrell stated that, despite appellant’s attempts to
improve her activity level, she was still vulnerable to frequent panic attacks, particularly when
she hears sirens. She also noted that appellant’s husband was due to deploy to Iraq soon and that
this may have a negative impact on appellant’s recovery from her PTSD. In a report also dated
September 9, 2005, Dr. Javier explained that appellant had permanent brain and right leg damage
due to her accident. He stated that her PTSD was “buried but not resolved” and that he
supported her continued total disability for work.

3

By decision dated February 17, 2006, the Office finalized its termination of appellant’s
compensation benefits for her accepted right leg laceration effective March 19, 2006. In an
amended decision dated October 16, 2006, it finalized its termination of appellant’s
compensation benefits, effective October 29, 2006, for all accepted conditions. The Office noted
that the claim remained open for payment of medical benefits for appellant’s accepted PTSD.
On October 6, 2007 appellant requested reconsideration. In an October 2, 2007 statement
accompanying her request, she asserted that, as the Office had accepted her claims for major
depressive disorder and PTSD, she was entitled to continuing benefits. Appellant argued that the
Office agreed to continue paying benefits for her PTSD and therefore agreed that she had not yet
recovered from her injury. She also asserted that Dr. Javier and Dr. Kimbrell, her treating
psychiatrist and psychologist, should constitute the weight of the medical evidence rather than
Dr. Okpaku, who only examined her once for a brief period of time. Appellant stated that her
treating doctors had a superior understanding of her condition and that their opinion that she was
still totally disabled for work should outweigh Dr. Okpaku’s opinion that she could continue
working.
By decision dated October 22, 2007, the Office denied appellant’s request for
reconsideration without conducting a merit review on the grounds that the evidence submitted
was insufficient.
LEGAL PRECEDENT
Under section 8128 of the Federal Employees’ Compensation Act, the Office has
discretion to grant a claimant’s request for reconsideration and reopen a case for merit review.
Section 10.606(b)(2) of the implementing federal regulation provides guidance for the Office in
using this discretion.2 The regulation provides that the Office should grant a claimant merit
review when the claimant’s request for reconsideration and all documents in support thereof:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”3
Section 10.608(b) provides that, when an application for review of the merits of a claim
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.4 When reviewing an Office decision denying a merit review, the function of the
2

20 C.F.R. § 10.606(b)(2).

3

Id.

4

20 C.F.R. § 10.608(b).

4

Board is to determine whether the Office properly applied the standards set forth at section
10.606(b)(2) to the claimant’s application for reconsideration and any evidence submitted in
support thereof.5
ANALYSIS
The Board finds that the Office properly denied appellant’s request for reconsideration
without conducting a merit review of the claim. To require the Office to reopen her claim for a
merit review, appellant must meet one of the three requirements set forth in section
10.606(b)(2).6 She must show that the Office erroneously applied or interpreted a point of law,
advance a new and relevant legal argument or submit new and relevant factual or medical
evidence. The Board finds that appellant did not meet any of the above listed requirements.
In her October 2, 2007 statement, appellant asserted that the Office’s acceptance of her
claims for PTSD and major depressive disorder and its continued payment of compensation
reflected the Office’s acknowledgement that she had not fully recovered from her work injury.
The Board finds that this argument does not show that the Office erroneously interpreted or
applied a point of law and is not a relevant legal argument because the Office’s October 16, 2006
termination decision clearly found that appellant had no further disability from work due to her
accepted conditions and further stated that the claim remained open for payment of medical
benefits for the accepted PTSD. Appellant cited no authority for her assertion that the payment
of medical benefits for her PTSD supported that she remained totally disabled for all work.
Instead, the Board has held that payment of medical benefits is not limited to the period of
entitlement to compensation for disability.7 Thus, appellant’s argument has no reasonable color
of validity and is not a basis for requiring the Office to reopen her claim for a merit review.8
Similarly, her general argument that the reports of her physicians should represent the weight of
the evidence is insufficient to require a merit review. The Board notes that the underlying issue
is medical in nature and that the Office considered all the medical evidence before terminating
compensation. Appellant has not submitted any new and relevant medical evidence to support
her assertion. She also has not submitted any new evidence or cited any authority to support that
any particular aspect of Dr. Okpaku’s examination was inadequate or improper. The Board finds
that appellant’s assertions do not require the Office to reopen appellant’s claim for a merit
review.
Appellant submitted no new medical evidence in support of her request for
reconsideration. Her request was predicated entirely upon the above noted arguments set forth in

5

Annette Louise, 54 ECAB 783 (2003).

6

Supra note 2.

7

See T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007) (the right to medical benefits for an accepted
condition is not limited to the period of entitlement for disability).
8

See M.E., 58 ECAB __ (Docket No. 07-1189, issued September 20, 2007) (while the reopening of a case may be
predicated solely on a legal premise not previously considered, such reopening is not required where the legal
contention does not have a reasonable color of validity).

5

her October 2, 2007 letter. The Board finds that appellant has not met any of the above listed
three regulatory criteria and the Office was not required to reopen her claim for a merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without reopening the claim for a merit review because appellant failed to meet the three
regulatory criteria justifying a merit review.
ORDER
IT IS HEREBY ORDERED THAT the October 22, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

